Citation Nr: 0926107	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  04-24 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Barrett's esophagitis, 
also claimed as secondary to a service-connected dental 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1945 to February 1947.

This matter is before the Board of Veterans' Appeals (Board) 
following a July 2008 decision from the United States Court 
of Appeals for Veterans Claims (CAVC) remanding the Board's 
February 2006 decision, reopening and denying the Veteran's 
claim for service connection of esophagitis, claimed as 
secondary to a service-connected dental condition.  This 
matter was originally on appeal from a December 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The Veteran had a 
hearing before the Board in March 2005 and the transcript is 
of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDING OF FACT

The most probative and competent evidence does not indicate a 
link through causation or aggravation between the Veteran's 
current Barrett's esophagitis and his service-connected 
dental osteomyelitis nor is there competent evidence that 
shows his gastrointestinal diseases are directly related to 
any remote incident of service.


CONCLUSION OF LAW

The Veteran's Barrett's esophagitis was not incurred in or 
aggravated by service and it is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101 and 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304 and 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in February 2004 and April 2005.  Those 
letters advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  Since the Board has concluded 
that the preponderance of the evidence is against the claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim(s), and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case.  However, the Veteran still has the right 
to VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the Veteran in 2004 and 2005 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the claim was 
readjudicated and an additional SSOC was provided to the 
Veteran in October 2005 and June 2009.  Not only has he been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a comprehensive medical examination 
in February 2009 to obtain an opinion as to whether his 
gastrointestinal diseases can be directly attributed to 
service or attributed to his service-connected osteomyelitis.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  Further examination 
or opinion is not needed because, at a minimum, there is no 
persuasive and competent evidence that the claimed condition 
may be associated with the Veteran's military service.  In 
this regard, the etiological opinion provided takes into 
consideration an examination of the Veteran, his medical 
history, as well as a search of the medical literature.  This 
is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Service Connection

The Veteran alleges he has had gastroesophageal reflux (GERD) 
since his military service, which ultimately developed into 
his current esophagitis.  Alternatively, he alleges his 
esophagitis is related to his dental disability.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Where a disability is claimed as proximately due to or the 
result of a service-connected disease or injury, as is the 
case here, service connection may also be established on a 
secondary basis by a showing that (1) a current disability 
exists and (2) the current disability was either (a) caused 
by or (b) aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a).  Compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(c)); Allen v. Brown, 8 Vet. App. 374 (1995).  

Initially, the Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his current pain and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).

The Veteran is currently service-connected for a dental 
disability, namely osteomyelitis.  The Board further notes 
the Veteran is not service-connected for GERD or pyorrhea 
alveolaris.  The Veteran was granted, however, eligibility 
for dental treatment purposes only for, among other things, 
pyorrhea alveolaris in an August 1950 rating decision.  

His service treatment records confirm extensive dental 
treatment, but are silent as to any complaints, treatment or 
diagnosis of esophagitis, GERD or any other gastrointestinal 
disease.  The Veteran's January 1947 separation examination 
noted the Veteran was treated for tonsillitis in Germany in 
1946, but did not note any residual disability or any GI 
abnormality.  The records are simply devoid of any findings 
consistent with a chronic GI condition.

Even if chronic conditions were not shown during service, 
however, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology or under 38 C.F.R. § 3.303(d) if the evidence 
shows a disease first diagnosed after service was incurred in 
service.  The crucial inquiry here is whether the Veteran's 
current esophagitis is proximately due to or the result of 
his service-connected dental disability or any other remote 
incident of service. The Board concludes it is not.

After service, the Veteran was first diagnosed with Barrett's 
esophagitis in 1987, over forty years after separation from 
the military.  Private treatment records and VA outpatient 
treatment records indicate continuous treatment for 
esophagitis since that time.  More recent treatment records 
also indicate a diagnosis of GERD.  

In support of his claim, the Veteran submitted various 
private opinions during the pendency of this appeal.  In 
November 2002, Dr. Styne, a private gastroenterologist, 
opined as follows:
	
...[The Veteran's] reflux esophagitis with Barrett's 
esophagitis, which is a serious gastrointestinal 
condition, is more likely than not to be connected 
with his pyorrhea.  Chronic reflux has substantial 
oropharayngeal effects.  We know based on the fact 
that he has Barrett's that he has had longstanding 
reflux.

Dr. Styne's opinion does not appear to stem from an 
independent review of the Veteran's military records, but 
rather on the Veteran's more recent medical history and 
possibly the Veteran's self-reported medical history.  
Regardless, Dr. Styne's opinion is not probative for other 
reasons.  Most significantly, as indicated above, the Veteran 
is not service-connected for pyorrhea, and therefore a causal 
relationship between his esophagitis and pyorrhea is 
irrelevant for purposes of service-connection of esophagitis 
here.  

The Board also finds noteworthy that it is unclear whether 
Dr. Styne is indicating the Veteran's pyorrhea caused or 
aggravated the Veteran's esophagitis.  Rather, looking at his 
statement alone, it appears Dr. Styne may actually be 
suggesting the opposite causation: that the Veteran's 
gastrointestinal condition caused his pyorrhea.  Although 
favorable at first glance, Dr. Styne's statement offers 
little insight on how the Veteran's esophagitis may be 
related to his military service.  

The Veteran also submitted private statements dated November 
2003 and December 2003 from Dr. Bash, an Associate Professor 
of Radiology and Nuclear Medicine.  Dr. Bash, in both 
statements links the Veteran's current Barrett's esophagitis 
to "service reflux disease."  Again, the Veteran is not 
service-connected for GERD and Dr. Bash appears to 
incorrectly presume in-service incurrence of GERD.  
Accordingly, the opinions are based on incorrect factual 
premise and are not probative.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  

The Veteran was afforded a dental examination in May 2005.  
Upon review of the claims folder, the dental examiner, who 
also is a medical doctor, opined in a June 2005 addendum, 
"the patient's osteomyelitis and pyorrhea alveolaris did not 
cause chronic gastrointestinal...problems."

The Veteran was also afforded a gastrointestinal VA 
examination in February 2009.  The examiner diagnosed the 
Veteran with GERD and esophagitis.  With regard to etiology, 
the examiner opined as follows:

After reviewing the [medical evidence and 
literature], I find no data supporting [the 
Veteran's] contention, that his esophageal reflux 
symptoms and esophagitis is caused by or 
exacerbated by poor dental status.  Therefore it 
seems less likely as not that his esophageal 
reflux and esophagitis is caused by, or aggravated 
by dental osteomyelitis.

In regard to direct causation, the February 2009 examiner 
further indicated:

As to [the Veteran's] contention that he had GERD 
in service and self treated this, it seems 
unlikely that he would tolerate this type of 
symptomatology from 1947 until 1980, as he had 
insurance over many of those years working 
construction, without seeking medical attention 
earlier.

The Board finds the examiner's opinion compelling.  It is 
based on a thorough examination and a complete review of the 
claims folder, to include opinions rendered by Dr. Styne and 
Dr. Bash.  In addition, he noted that he had conducted a 
search on Pub Med and medical search engines to ascertain the 
viability of the Veteran's assertions. 

The Board notes one of the Veteran's theories of entitlement 
to service connection for esophagitis is that his GERD began 
in the military and ultimately caused his current 
esophagitis.  Dr. Bash opined that his in-service GERD caused 
his esophagitis.  As indicated above, there is no documented 
confirmation of in-service incurrence of GERD.

In accordance with the recent decision of the United States 
Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006), lay evidence presented 
by the Veteran concerning his continuity of symptoms after 
service is generally credible regardless of the lack of 
contemporaneous medical evidence.  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).

That is, the Veteran does not have the requisite medical 
credentials to conclude he had the diagnosis of GERD since 
1947, but he is competent to indicate he has had reflux 
symptoms since 1947.  In this case, however, the Board finds 
the claim that his symptomatology began in 1947 not credible.  
The Veteran first sought treatment for epigastric pain in 
1987, which ultimately led to his diagnoses.  As the February 
2009 examiner indicated, it is entirely incredible that the 
Veteran suffered with GERD symptoms for 40 years without 
seeking medical treatment.  The Veteran sought out VA 
benefits shortly after separation from the military for his 
periodontal disease and treatment thereafter, but never 
indicated any GERD symptomatology.  

The Board does not doubt the Veteran may have had some 
gastrointestinal symptomatology prior to his 1987 diagnoses, 
but it is doubtful the Veteran had chronic gastrointestinal 
disease for over four decades without treatment.  

As such, Dr. Bash's reliance on the incorrect factual premise 
that the Veteran's GERD began while in the military, renders 
his opinions far less probative than the February 2009 VA 
examiner who thoroughly reviewed the claims folder and 
indicated a clear understanding of the Veteran's military and 
medical history.  See Reonal, 5 Vet. App. at 460-61 (1993).  
Dr. Styne's opinion relating the Veteran's gastrointestinal 
disease to some connection with pyorrhea is also not 
compelling for reasons asserted above. 

Although the Board sympathizes with the Veteran's condition 
and frustrations with the appellate process, the most 
competent and probative evidence does not support his claim.  
As reflected by the discussion above, the preponderance of 
the evidence is against the Veteran's claim. As such, the 
benefit-of-the-doubt rule does not apply. See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for Barrett's esophagitis, 
also claimed as secondary to a service-connected dental 
condition, is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


